        Case 1:19-cv-00307-BLW Document 57-2 Filed 11/23/20 Page 1 of 2




LAURA J. BROWN (PA Bar # 208171)
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Defense Section
P.O. Box 7611
Washington, D.C. 20044
Phone: (202) 514-3376
laura.j.s.brown@usdoj.gov

Counsel for Third Party Defendants

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

NEZ PERCE TRIBE,

       Plaintiff,

               v.                                          Civil No. 1:19-cv-00307-BLW
MIDAS GOLD CORP., MIDAS GOLD IDAHO,
INC., IDAHO GOLD RESOURCES COMPANY,
LLC, and STIBNITE GOLD COMPANY,                         [PROPOSED] ORDER
        Defendants/Third Party Plaintiffs,

               v.

THE UNITED STATES OF AMERICA; U.S.
DEPARTMENT OF AGRICULTURE; THE
UNITED STATES FOREST SERVICE; SONNY
PERDUE in his official capacity as U.S. Secretary of
Agriculture; and VICKI CHRISTIANSEN in her
official capacity as the Chief of the United States
Forest Service.

        Third Party Defendants.


                                               ORDER

       AND NOW, on this ____ day of _______________ 202__, upon good cause shown, it is

hereby ORDERED that the Third Party Defendants’ Motion to Strike the Third Party Complaint,

or in the alternative, Dismiss For Lack of Subject Matter Jurisdiction is GRANTED; and it is



                                               1
        Case 1:19-cv-00307-BLW Document 57-2 Filed 11/23/20 Page 2 of 2




further ORDERED that the Third Party Complaint shall be stricken [OR] dismissed with

prejudice.



                                          _______________________________
                                          United States District Judge




                                             2
